Title: To Thomas Jefferson from Arthur Fenner, 28 May 1804
From: Fenner, Arthur
To: Jefferson, Thomas


          
             His Excellency The President of the U.S.
            Providence May 28th. 1804
          
          Hearing that a Minister has been recently appointed to the Court of Spain, if you still hold the appointment of Secretary to the Mission, I take the liberty to recommend Col. Thos. Lloyd Halsey of this town, as a candidate for that office—This young Gentleman I have known from his earliest years, his father has bestowed on him the best education this Country & Europe could afford; he has lately returned home & I find from my conversations with him, that he is strongly attached to the present happy Administration & to this Country—From the correctness of his morals & political character, I know of none more worthy to fill any post, of honor, confidence, or abilities, as far as his years will permit—His knowledge of the French & Spanish languages (which is rare to find united with his other qualities) his considerable residence at those Courts, where he was acquainted with many of the Nobility & people of Rank, & his distinguished manners capacitate him for a Secy of the Embassy to Spain—The father of Col. Halsey, his family & fortune are among the first in our State, & from his constant & firm attachment to the Republican system, amid the feuds of dissenters in this town, without seeking any post or place, interests me much in this application for his son, in addition to the regard I feel for this promising young man—Should Your Excellency require further recommendation, Mr. Halsey can with facility procure it from the most respectable citizens in our part of the Country—Col. Halsey mentioned that he had the honor to see you at Washington; it is a satisfaction I have long wished for myself—
          I can venture to say if your Excellency should be pleased to indicate your approbation of Col. Halsey to Mr. Edwards it will be very agreeable to Mr. E—& would bestow new Obligations On Your Excellencys Very Obedt. & Very Hble Servant
          
            A. Fenner 
          
        